Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 August 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-6, 21-22, and 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 21-22, 24, and 26-28
Claims 1-2, 21-22, 24, and 26-28 are  rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (2015/0277117; “Yamada”) in view of Brown et al. (2014/01040654; “Brown”) and further in view of Monmayrant et al. (2013/0301988; “Monmayrant”).
Regarding claim 1, Yamada discloses in figures 1-3, and related text, a wearable display system 100 comprising: a waveguide 21; a first coupling  optical element comprising: at least one or more first diffraction gratings 32/33 having a grating direction, the one or more first diffraction gratings disposed on a major surface of the waveguide; and at least one or more second diffraction gratings having a grating direction 31  wherein the one or more first and second diffraction gratings comprise surface diffraction gratings and the at least one or more second diffraction gratings or the at least one or more first diffraction gratings are disposed over the other; a second optical coupling element 31 positioned at a separate laterally displaced location on the waveguide from the outcoupling optical element; an image injection device 120 comprising a light emitting diode (LED) and configured to direct image light having image content onto the incoupling optical element, wherein the incoupling optical element is configured to incouple the image light into the waveguide such that the image light is guided within the waveguide to the outcoupling optical element.
Further regarding claim 1, Yamada does not explicitly disclose that the first coupling element is an outcoupling element, that the second coupling element is an incoupling element; and that a frame supports   a stack of said waveguides, each having said incoupling optical element, said at least one or more first diffraction gratings, and said at least one or more second diffraction gratings, are coupled to the frame.  
 However, Brown discloses display embodiments having a frame 190 (figure 14) holding a stack of waveguides (figures 13, 16, 18 and 25) each waveguide having an input (figure 10 or figure 2) and diffraction gratings (figure 2).
[0137] A transparent display according to the principles of the invention is illustrated schematically in FIG. 2. The DigiLens.RTM., which provides a thin highly transparent eye piece (or HUD combiner) comprises two waveguides 101,102 for projecting the upper and lower halves of the field of view into the eye box (not shown). The waveguides each comprise non switchable SBG layers sandwiched between transparent substrates. Each waveguide has a switchable input grating and a non switching (passive) output grating labelled as DIGI-I1, DIGI-O1 and DIGI-12, DIGI-O2 which are also indicated by the numerals 107,109 and 108,110 respectively. The waveguides are separated by a Half Wave Film (HWF) 106. (Note than in other embodiments to be described below the HWF will be disposed between the DIGI-I gratings and the DIGI-O gratings will be air (or low-index material) separated). An input image node (IIN) 103 which will be discussed later contains the microdisplay, laser module, beam expansion, collimation and relay optics. Schematic side elevation views are provided in FIGS. 2A-2B and a front elevation in FIG. 2C. FIGS. 2A-2B indicate the ray paths from the IIN through the DigiLens layers for the two switched states of the display. In the first state the grating DIGI-I1 is active and diffracts incident P-polarised light 1000 from the IIN 103 into the TIR path 1001. The TIR light is diffracted out of the waveguide along its light as indicated by 1002. The output grating is lossy, that is the diffraction efficiency is significantly less than unity such that a portion of the guide light gets diffracted out at each beam-grating interaction. The remaining light continues to undergo repeated TIR and diffraction until all of the light has been extracted from the waveguide. Uniform illumination across the output aperture is achieved by careful optimisation of diffraction efficiency (which depends on the refractive index modulation, grating thickness and other parameters). In general low diffraction efficiency is needed at the end of the waveguide nearest the IIN and the highest efficiency at the extreme end. Note that due to lossy extraction more peak energy (at 0.degree.) is coupled into the DigiLens than at higher angles. Thus wider angle light is available for extraction at the end of a lossy grating. While the phrase "lossy grating" is employed in some embodiments, the phrase encompasses "lossy waveguide. Not to be bound by any theory, but this is because the "lossy" may be due to a combination not the grating efficiency and waveguiding action that may result in the uniform loss along the waveguide. 
[0168] FIG. 25 is a schematic side elevation view of a show an embodiment of the invention similar to the one of FIG. 23 the exit pupil of the driver display is tiled using multiple overlapping DigiLens elements 305,306 to provide the abutting exit pupils 1120,1121. Ray paths to the pupil are indicated by 1118-1120.
[0169] FIG. 25 is a schematic side elevation view of a further embodiment of the invention based on the one of FIG. 23 in which overlapping DigiLens elements 311,312 are used to tile the FOV as indicated by 1131 with the abutting field of view tiles 1132 while providing a common exit pupil 1133.
Brown, pars. [0137], [0168], and [0169].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Yamada such that the first coupling element is an outcoupling element, that the second coupling element is an incoupling element; and that a frame supports   a stack of said waveguides, each having said incoupling optical element, said at least one or more first diffraction gratings, and said at least one or more second diffraction gratings, are coupled to the frame because the resulting configuration would facilitate having compact structures that exhibit wide bath widths. Brown, par. [0134].
Further regarding claim 1, Yamada in view of Brown does not explicitly disclose that the one or more second diffraction gratings disposed with respect to the one or more first diffraction gratings such that the grating direction of the one or more first diffraction gratings is perpendicular to the grating direction of the one or more second diffraction gratings.
However, Monmayrant discloses in figures 2 and 3 angled/overlapping grating structures. 
The invention relates to a polarization-insensitive optical filter centered on a wavelength (.lamda..sub.0) measured in vacuum, comprising: first and second waveguides each having a propagation mode; a first grating formed in or on the surface of the first waveguide, the first grating being periodical at least along a first axis Ox defining a first orthonormal base Oxyz; a second grating formed in or on the surface of the second waveguide, the second grating being periodical at least along a second axis Oxy' defining a second orthonormal base Ox'y'z; wherein the first and second grating are provided above each other and are such that the first axis Ox and the second axis Ox' define an angle .xi. different from .+-..pi./2 radians so that, when the first grating is illuminated by a light beam, the first and second propagation modes are excited and have orthogonal fields for a predetermined angle of incidence of the light beam.
Monmayrant, Abstract.
[0013] Filters having resonant gratings insensitive to polarisation based on simultaneous excitation by the incident waves s and p are known, via two different diffraction orders of the grating, of two orthogonal modes degenerated for a single wavelength. The two orthogonal modes can be a couple of modes whereof the field is symmetrical/asymmetrical relative to the plane of incidence, which therefore must be a plane of symmetry of the structure. Degeneration occurs when combining of the modes is cancelled by one of the following two techniques: [0014] either by selecting the pattern of the grating such that there is zero coupling between the diffraction orders of the grating for exciting each mode, while maintaining non-zero coupling between the incident wave and each mode (condition easily practicable with a periodic grating in a single direction, and requiring complex patterns for a periodic grating in two directions); [0015] or by selecting the angle of polar incidence (the angle of incidence azimuth per se is fixed such that the plane of incidence is a plane of symmetry of the structure) such that the angle between the directions of propagation of the two modes is close to .lamda./2 radians (a condition impracticable with a periodic grating in a single direction, but workable with a periodic grating in two orthogonal directions or forming an angle of .lamda./3 radians).
Monmayrant, par. [0013].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Yamada in view of Brown such that the one or more second diffraction gratings disposed with respect to the one or more first diffraction gratings such that the grating direction of the one or more first diffraction gratings is perpendicular to the grating direction of the one or more second diffraction gratings because the resultant configuration would facilitate having  wavelength-selective propagation.  Monmayrant, Abstract.
Regarding claims 2, 21-22, and 26-28,   it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Yamada in view of Brown and further in view Monmayrant to comprise:
2.   The display system of Claim 1, wherein the one or more first diffraction gratings are disposed on a bottom major surface of the waveguide and the one or more second diffraction gratings are disposed on a top major surface of the waveguide.  Yamada, figs. 1-3, and related text; Brown, figs, 2, 10, 13, 14, 16, 18 and 25, and related text, and Monmayrant, figs. 2 and3, and related text.
21.   The display system of Claim 1, wherein the one or more first diffraction gratings and one or more second diffraction gratings are disposed on opposite sides of the waveguide.  Yamada, figs. 1-3, and related text; Brown, figs, 2, 10, 13, 14, 16, 18 and 25, and related text, and Monmayrant, figs. 2 and 3, and related text.
22.   The display system of Claim 1, wherein the outcoupling optical element distributes the outcoupled image light in two dimensions.  Yamada, figs. 1-3, and related text; Brown, figs, 2, 10, 13, 14, 16, 18 and 25, and related text, and Monmayrant, figs. 2 and 3, and related text.
26.   The display system of Claim 1, wherein the waveguide comprises top and bottom major surfaces, said waveguide having a thickness between said top and bottom major surfaces, said waveguide being wider and longer than said thickness, and wherein the at least one or more first diffraction gratings are disposed on one of the top or bottom major surfaces of the waveguide.  Yamada, figs. 1-3, and related text; Brown, figs, 2, 10, 13, 14, 16, 18 and 25, and related text, and Monmayrant, figs. 2 and 3, and related text.
27.   The display system of Claim 26, wherein the waveguide comprises an optically transparent portion, wherein the optically transparent portion is configured to transmit light from a portion of a physical environment in front of the user to an eye of the user to provide a view of the portion of the physical environment in front of the user.  Yamada, figs. 1-3, and related text; Brown, figs, 2, 10, 13, 14, 16, 18 and 25, and related text, and Monmayrant, figs. 2 and 3, and related text.
28.  The display system of Claim 27, wherein the outcoupling optical element is configured to outcouple the image light to the eye of the user from at least the optically transparent portion.   Yamada, figs. 1-3, and related text; Brown, figs, 2, 10, 13, 14, 16, 18 and 25, and related text, and Monmayrant, figs. 2 and 3, and related text.
because the resulting configuration would facilitate having compact structures that exhibit wide bath widths. Brown, par. [0134], and wavelength-selectivity. Monmayrant, Abstract.
Claims 5, 6 and 25
Claims 5, 6 and 25 are  rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (2015/0277117; “Yamada”) in view of Brown et al. (2014/01040654; “Brown”) and further in view of Monmayrant et al. (2013/0301988; “Monmayrant”), as applied in the rejection of claims 1-2, 21-22, 24, and 26-28, and further in view of Laakkonen, Paul (2010/0284085; “Laakkonen”).
Regarding claims 5, 6 and 25, Laakkonen discloses in figures 2 and 3 binary and asymmetric grating couplers.
[0080] FIGS. 2a through 2c show further examples among others of schematic representations (cross sectional views) of a 3-dimensional exit pupil beam expander 10 showing beam propagation from the in-coupling area 12a to the out-coupling area 12b (FIGS. 2a and 2b) and beam propagation in the out-coupling area 12b (FIG. 2b), according to embodiments of the present invention.
[0081] For example, in the area 12a the pixel height h1 can be relatively large (e.g., .about.300 nm) for providing a high coupling efficiency (a coupled optical beam is shown as a beam 17a; the beam 17a indicates a propagation direction of an optical power whereas the actual beam is propagated by multiple reflection and/or diffraction in the waveguide 11) of an input optical beam 17, and in the area 12b the pixel height h2 can be relatively small (e.g., .about.50 nm) for achieving a uniform out-coupling of the beams 18 and/or 18a. FIG. 2b demonstrates the embodiment when out-coupling area 12b is disposed on another surface of the substrate 11 than the in-coupling area 12a.
[0082] The light can be coupled out of the out-coupling area 12b as shown in FIG. 2c in detail. The amount of out-coupling at each time the beam meets the grating depends on the grating properties. The system can be designed so that at least for one wavelength and incoming angle the output is uniform, i.e. r.sub.1=r.sub.2= . . . , as shown in FIG. 2c, wherein r.sub.1, r.sub.2, . . . and t.sub.1, t.sub.2, . . . are reflected and transmitted optical beams out of the EPE 10, respectively, and I1, I2 . . . are reflected optical beams inside the EPE 10 by the total internal reflection.
[0083] FIG. 3a shows an example among others of a schematic representation of a 3-dimensional exit pupil beam expander 20 implemented as one diffractive element for a two-dimensional exit pupil expansion, according to an embodiment of the present invention. The input optical beam enters in the area 22 which couples two optical beams 34a and 34b in two opposite directions, e.g., along x axis, to intermediate areas 24a and 24b, respectively. Then the beams 34a and 34b are coupled in a perpendicular direction, e.g., along y-axis (see optical beams 36a and 36b), by the intermediate areas 24a and 24b (which can be optimized for high efficiency coupling, using, for instance, slanted pixels for that direction based on a diffraction analysis and the design requirements) to out-coupling areas 26a and 26b, respectively, to provide two expanded substantially identical images of an image comprised in the input optical beam, thus providing the virtual reality image. It is noted that the optical signal can "leak" out of the intermediate area (i.e., to be seen by a viewer) as explained in regard to FIGS. 1b and 1c.
[0084] Area 28 can be left without diffractive pixels or be coated with an absorbing material to minimize contributions (i.e., coupled optical beam to the areas 26a and 26b) from the area 28 in the output optical beam. It is noted that area 28 can be also filled with the pixels. In this case, more power efficiency can be provided (i.e., more power is coupled to the areas 36a and 36b possibly at the expense of an image contrast. Also, if all pixels of the exit pupil beam expander 20 are identical, in principal the whole area of the expander 20 can be used for viewing an image expanded in two dimensions.
[0085] FIG. 3b shows a schematic representation of an in-coupling grating area 22, which can be used in the example of FIG. 3a, implemented using asymmetric slanted pixels divided into two parts 22a and 22b with asymmetric slanted angles adjacent to a line 30 as shown, according to an embodiment of the present invention. Then the input optical beam 17 can be coupled as the beam 34a substantially in one x direction by the slanted part 22a and as the beam 34b substantially in the opposite x direction by the slanted part 22a, for providing a high contrast of the two optical images comprised in the output optical beam.
[0086] The optical contrast can be further improved by providing an absorbing material (e.g., an absorbing coating) 30 on a surface of the substrate 11 opposite to the substrate surface with the area 22 in a vicinity of the line 30 (as shown in FIG. 3b). If the width of the absorbing area is optimized to be small enough compared to the total width of the area 22, only the unwanted optical beams will be absorbed. These unwanted beams are the optical beams which are transmitted by the areas 22a and 22b without diffracting and those diffracted beams that propagate in unwanted directions.
[0087] It is noted that the grating shape of the out-coupling and/or intermediate areas can be also slanted (slanted angle with respect to z axis shown as line 30 in FIG. 3b). The slanted angle can either be with respect to x-direction, y-direction or an intermediate direction (which defines a slanted rotation angle as an angle between this intermediate direction and the x-direction) depending on the appropriate design and application. For example, if a slanted pixel has the slanted angle of 4 degrees and slanted rotation angle of 45 degrees, then the grating can reflect about 80% of light into one direction with the diffraction order R(-1,-1). It is also noted that the grating shape (cx, cy, depth, and slanted angles) can be adjusted as a function of the location in the grating area: The goal is to optimize the best grating performance for sufficient and equal intensity out-coupling and beam expansion.
Laakkonen, pars. [0080]-[0087].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Yamada in view of Brown and further in view Monmayrant to comprise:
5.  The display system of Claim 1, wherein the one or more first diffraction gratings and the one or more second diffraction gratings each comprise a symmetric diffraction grating.  
6.  The display system of Claim 1, wherein the one or more first diffraction gratings comprise at least one or more first asymmetric diffraction gratings having a first diffraction direction and at least one or more second asymmetric diffraction gratings having a second diffraction direction anti- parallel to the first diffraction direction; and the one or more second diffraction gratings comprise at least one or more third asymmetric diffraction gratings having a third diffraction direction and at least one or more fourth asymmetric diffraction gratings having a fourth diffraction direction anti- parallel to the third diffraction direction.  
24.  The display system of Claim 1, wherein the one or more first and second diffraction gratings comprise a binary diffraction grating.  
25.  The display system of Claim 1, wherein the one or more first and second diffraction gratings comprise a blazed diffraction grating.  
because the resultant configurations would facilitate optimizing beam expansion and outcoupling efficiency. Laakkonen, par. [0087].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Peter Radkowski/
Primary Examiner, Art Unit 2883